Citation Nr: 1140577	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  06-26 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to January 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2005 rating decision in which the RO denied service connection for bilateral hearing loss and for tinnitus.  Later in February 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.

A hearing at the RO before a decision review officer (DRO) was scheduled for June 2006, but the Veteran cancelled the hearing in May 2006.  Also, in his substantive appeal, the Veteran requested Board hearing in Washington, DC, but he withdrew his request for such a hearing in a June 2007 signed, written statement.  See 38 C.F.R. § 20.702(e) (2010).

In July 2010, the Board reopened the claim for service connection for bilateral hearing loss and remanded the claims for service connection for tinnitus and for bilateral hearing loss, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  .

After accomplishing further action, in an August 2011 rating decision, the AMC granted service connection for tinnitus, effective September 1, 2004; this action  constitutes a full grant of the benefits sought with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  However, the RO continued to deny the claim for service connection for bilateral hearing loss (as reflected in an August 2011 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Audiometric testing results on the Veteran's entrance examination report revealed bilateral high frequency hearing loss; however, the competent, probative evidence weighs against a finding that there was a worsening of the underlying disability in, or as a result of, service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 38 C.F.R. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for bilateral hearing loss, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The February 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the November 2004 letter.  

A March 2006 letter provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the August 2007 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter remaining on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, and the reports of September 1970, July 2007, and February 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, his relatives, his friends, his service comrades, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection for bilateral hearing loss is warranted.

The Board notes that on remand, the RO/AMC was instructed to obtain the Veteran's treatment records from Fort Dix, New Jersey.  Treatment records from Fort Dix were not obtained, however, an August 2010 response from the National Personnel Records Center (NPRC) indicated that there were not records on file for the Veteran.  A formal finding of unavailability of the records was issued in November 2010, and the Veteran was informed of the inability to obtain the records in January 2011.  Additionally, the January 2011 letter requested that the Veteran submit copies of the Fort Dix records in his possession.  To date, the Veteran has not submitted any such records.  

The Board acknowledges that, in the July 2010 remand, the Board instructed that an ear, nose and throat (ENT) physician provide a medical opinion as to the whether the Veteran's bilateral hearing loss was aggravated beyond the natural progression during or as a result of service; in this case, however, the actual opinion was provided by an audiologist.  Nonetheless, the Board's prior instructions have been substantially complied with as the examiner, an audiologist, performed the requested review and offered an opinion about disorders within her area of expertise.  The United States Court of Appeals for Veterans Claims has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Under these circumstances, a remand to have an ENT physician opine as to the etiology of the Veteran's hearing loss would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board has also considered the Veteran's assertions regarding the adequacy of the March 2011 VA examination.  In a February 2011 statement, he reported that the VA examiner had "serious issues", that she spoke softly, and that she would not let him repeat part of the test if he made a mistake.  He added that "if the test is bad for me I want another one".  The Board has carefully reviewed the March 2011 VA examination report and can find no indication of bias or problems on the part of the examiner.  Audiometric testing was conducted and the results reflect a bilateral hearing loss disability.  Moreover, the description of the Veteran's symptoms appears consistent with the other evidence of record, and the examiner's opinion appears to be based on consideration of the Veteran's reported history, described symptoms, and audiological evaluation findings.  

Additionally, in the July 2010 remand, the Board instructed that the graphical display of a July 2006 private audiogram be converted to the appropriate numerical form, however, the graph interpretation has not been provided.  As will be discussed below, the claims file includes other medical evidence that clearly demonstrates the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385.  Moreover, conversion of the private audiogram-reflecting audiometric test results obtained over 40 years after service-to numerical form would not show that the Veteran's hearing loss was aggravated during, or as a result of, service-the basis for the denial of service connection.  Moreover, the Board has fully considered the audiology report accompanying the private audiogram.  As such, remanding the claim solely for the conversion of the chart to numerical form to provide evidence of a current hearing loss disability would only further delay adjudication of the claim.  See Soyini, 1 Vet. App. at 546 (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).   

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the claim for service connection for bilateral hearing loss must be denied.

Initially, the Board notes that the Veteran's service treatment records document bilateral high frequency hearing loss at enlistment in November 1965.  The Veteran denied a history of ear trouble at enlistment.  On audiometric testing, pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
15
0
25
40
LEFT
5
15
15
40
40

In this case, audiometric findings noted on the November 1965 enlistment examination report indicate that the Veteran had bilateral high frequency hearing loss.  In addition, the audiometric testing results revealed bilateral hearing loss disability for VA purposes at enlistment.  See 38 C.F.R. § 3.385.  Thus, the presumption of soundness with respect to bilateral hearing loss does not attach.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  The remaining question, however, is whether the pre-existing bilateral hearing loss was aggravated during, or as a result of, service. 

Under 38 U.S.C.A. § 1153, aggravation is presumed where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran asserts that his exposure to loud noise while in service aggravated his bilateral hearing loss.  Specifically, the Veteran contends that he was exposed to heavy equipment and arms fire while in service.  The Veteran's Form DD-214 (separation document) listed his military occupational specialty (MOS) as construction machine operator.  The Board also notes that the Veteran is service connected for tinnitus, based on in-service noise exposure.  Thus, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 C.F.R. § 1154(b) (West 2002).

The Veteran's service treatment records do not support a finding that there was an increase in the Veteran's bilateral hearing loss during service.  The service treatment records reflect no complaints of hearing loss or ear problems during active duty.  Although the Veteran did not undergo audiometric testing at separation in January 1967, his Report of Medical History reflects that he denied a history of ear trouble.  Additionally, on examination at separation, the examiner evaluated the Veteran's ears as clinically normal.

The Veteran underwent VA audiological evaluation in September 1970.  He then denied any hearing difficultly, however, he did report frequent ringing in his ears.  He told the examiner that he had been denied a job with the Los Angeles Police Department due to decreased acuity.  On examination, the ear drums were translucent.  On audiometric testing, pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
30
5
NA
45
LEFT
15
30
10
NA
40

The Veteran's speech discrimination score was 100 percent in the right ear and 98 percent in the left ear.  The impression was "deafness, partial, bilateral, perceptive type, limited to tonal drop at 4000 cycles."

In a July 2006 letter, D. T., a private audiologist, stated that she examined the Veteran earlier that month.  The Veteran reported that he was exposed to weapon fire during service.  He denied any post-service occupational noise exposure and reported occasional recreational noise exposure.  The impression was bilateral mild to severe sloping sensorineural hearing loss.  On examination, otoacoustic emissions were not present.  The examiner stated that this was consistent with cochlear damage, which is caused by noise exposure.  Therefore, the examiner opined that the Veteran's hearing loss was as likely as not due to exposure to acoustic trauma during service.

On VA audiological evaluation in July 2007, the  Veteran reported military noise exposure, including that associated with artillery and tanks.  The Veteran also reported occupational noise exposure prior to service as a farm hand and following service as a machinist, truck driver, and gardener.  The examiner noted that the Veteran gave inconsistent responses to speech and puretone tests even after repeated instruction, thus, puretone threshold audiometric testing was not completed.

The Veteran underwent additional VA audiological evaluation in February 2011.  The Veteran reported military noise exposure including gunfire, heavy equipment, tanks, and mortars.  He reported occupational noise exposure as a machinist, truck driver, and road maintenance worker.  The Veteran also reported recreational noise exposure from lawn mowers, chainsaws, and weed whackers.  On audiometric testing, pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
40
55
55
70
70
LEFT
20
40
55
70
70

The Veteran's speech discrimination score was 96 percent in the right ear and 100 percent in the left ear.  The impression was mild to severe sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's bilateral hearing loss was not caused by, or a result, of noise exposure during service.

Clearly, the February 2011 VA audiological evaluation report reflects bilateral hearing loss to an extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385.  Moreover, as noted, given the Veteran's military occupational specialty (as noted above), the Board accepts as credible his assertions that he had some in-service noise exposure.  However, those facts notwithstanding, the claim must, nonetheless, be denied on the basis of medical nexus.

In various statements, the Veteran reported that he experienced massive ear hemorrhaging of both ear drums prior to his discharge in 1967, which-in addition to in-service noise exposure-aggravated his pre-existing hearing loss.  

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Laypersons are also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, a layperson is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

However, the Board finds that Veteran's statements regarding ear hemorrhaging during service are not supported by the other medical evidence of record.  In this regard, the Board points out that the Veteran never made any complaints regarding his ears during his service.  Moreover, on discharge examination, the ears were clinically normal and there was no indication of ear drum bleeding.  The Veteran also denied a history of ear problems at discharge.  

Even considering the Veteran's complaints of ear drum hemorrhaging during service-along with his conceded in-service noise exposure-in this case, the evidence does not indicate an aggravation of the Veteran's bilateral hearing loss disability during, or as a result of, service.  At discharge, the Veteran denied any ear problems and his ears were clinically normal on examination.  Significantly, the results of the Veteran's September 1970 audiometric testing-several years after service-reflect puretone thresholds at approximately the same level as audiometric testing at enlistment.  Thus, the presumption of aggravation does not attach.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Moreover, the most persuasive medical opinion on the question of whether there exists a medical relationship between current bilateral hearing loss disability and service weighs against the claim.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (the credibility and weight to be attached to medical opinions are within the province of the Board).  

On VA examination in February 2011, the examiner opined that the Veteran's current bilateral hearing loss was not related to service.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner also considered the Veteran's assertions that his current bilateral hearing loss was aggravated by noise exposure during service.  The examiner provided a rationale for her opinion; stating that the September 1970 audiometric testing results are relatively unchanged compared to the Veteran's November 1965 audiometric testing at enlistment.  Importantly, the examiner took into account the February 2006 opinion of D. T., the private audiologist, and explained why she disagreed with that opinion, noting that D. T. likely did not have access to the September 1970 audiology report-reflecting no increase in severity of the Veteran's bilateral hearing loss.  Thus, the Board has afforded the VA examiner's opinion significant probative weight on the question of in-service aggravation of the Veteran's pre-existing bilateral hearing loss.  See Nieves-Rodriguez, 22 Vet. App. 295, 300-01 (2009).  

The Board notes that the Veteran provided a private opinion from D. T. that attributes the Veteran's current bilateral hearing loss to his military service.  The private audiologist opinion is conclusory and simply states that the Veteran suffers from cochlear damage which is caused by noise exposure.  Significantly, moreover, there is no indication that the Veteran's private audiologist reviewed the Veteran's claims file, to include the November 1965 enlistment audiogram-revealing a pre-existing bilateral hearing loss disability.  Accordingly, the audiologist did not address the question of aggravation of the Veteran's pre-existing bilateral hearing loss, the question upon which this claim turns.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Thus, this medical opinion is afforded little, if any, probative value.

Furthermore, to the extent the Veteran, his representative, family members, friends, and/or service comrade attempt to establish aggravation of the Veteran's pre-existing bilateral hearing loss disability during, as a result of, service, on the basis of lay assertions, alone, such attempts must fail.  The question of whether there has been aggravation of a disability is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the above-referenced individuals is shown to be other than a layperson without the appropriate medical training and expertise, none is  competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


